DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 05/24/2022. Claims 1-3, 5-11 and 13-15 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Kari Bartingale, reg. no. 35,183, on 05/24/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
Claim 1 (Currently Amended):	A method, comprising:
receiving, from a first wireless device of a plurality of wireless devices of a wireless network, a notification of a detection of a high priority receiver (HPR), the notification indicating a channel on which the HPR was detected;
estimating a geographic location of the HPR;
determining, based on received signal strength measurements of signals generated by the  plurality of wireless devices of a wireless network, an attenuation between each of the plurality of wireless devices and the first wireless device;
identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 
providing a notification including instructions to avoid operation on the channel to the one or more wireless devices within the predetermined proximity of the geographic location of the HPR 
Claim 2 (Currently Amended):The method of claim 1, further comprising generating a network graph based on the signal strength measurements, wherein identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 

 Claim 3 (Currently Amended):	The method of claim 1, wherein identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 
	comparing the attenuation the [[a]] predetermined threshold

Claim 4 (Canceled).
Claim 5 (Currently Amended):	The method of claim 1 [[4]], wherein estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices.
Claim 6 (Currently Amended):	The method of claim 1, wherein identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR and identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion
Claim 9 (Currently Amended):	A system, comprising:
hardware processing circuitry;
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising:
receiving, from a first wireless device of a plurality of wireless devices of a wireless network, a notification of a detection of a high priority receiver (HPR), the notification indicating a channel on which the HPR was detected;
estimating a geographic location of the HPR;
determining, based on received signal strength measurements of signals generated by the  plurality of wireless devices of a wireless network, an attenuation between each of the plurality of wireless devices and the first wireless device;
identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 
providing a notification including instructions to avoid operation on the channel to the one or more wireless devices within the predetermined proximity of the geographic location of the HPR 
Claim 10 (Currently Amended):	The system of claim 9, identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 
Claim 11 (Currently Amended):	The system of claim 9, wherein identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR 
	comparing the attenuation 
	identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold.
Claim 12 (Canceled).
Claim 13 (Currently Amended):	The system of claim 9 [[12]], wherein estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices.
Claim 14 (Currently Amended):	The system of claim 9, wherein identifying one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR further includes 
Claims 16-20  21-27 (Canceled).	
Allowable Subject Matter
Claims 1-3, 5-11 and 13-15 are allowed.
Regarding to claim 1 and 9, the best prior art found during the prosecution of the application, Yankevich US Patent No.:( US 9,838,882 B 1) hereinafter referred as Yankevich, in view of Hall et al US Patent Application No.:( US 2018/0295541 A1) hereinafter referred as Hall. Yankevich discloses the WLAN devices that may operate in a 5 GHz band, which was traditionally allocated for use by radar, but must tune to a different channel when interference is detected. This interference avoidance process is referred to a Dynamic Frequency Selection (DPS).
In some embodiments, the SNR is determined by identifying a pulse within the portion of the received RF signal; computing a power spectral density (PSD) of the pulse. Hall teaches the adaptive measures can be implemented. The range of noise and interference that can be present, measuring them and changing communications parameters appropriately. Two devices are communicating through an outdoor pathway, changes in humidity and precipitation will affect the attenuation of signals therethrough. Likewise, metal objects such as vehicles may be moved in the environment, changing reflections and changing blockages in the pathway. A network having a moving device included may similarly experience wide changes in signal-strength and other factors. Thus, an intermediate network that can adapt to present conditions is more resilient and capable than one using conventional anti-interference measures. The communications with a hub are involved, it may be generally preferable for the hub to specify operational channels and redundancy, so that management of communications may be managed generally across all devices in a wireless network. Individual end-devices will not ordinarily maintain an awareness or information of communications other than that being conducted with the hub to which they are registered. A hub, on the other hand, maintains the status of the configuration of all operational channels presently in use, and can avoid switching devices to channels that may produce interference, collisions or other unintended consequences. However, Yankevich and Hall fail to teach the WIFI management in the presence of high priority receivers. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the estimating a geographic location of the HPR and based on the received signal strength measurements of signals generated by the plurality of wireless devices of a wireless network, an attenuation between each of the plurality of wireless devices and the first wireless device;
identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, one or more wireless devices of the plurality of wireless devices within a predetermined proximity of the geographic location of the HPR; and providing a notification including instructions to avoid operation on the channel to the one or more wireless devices within the predetermined proximity of the geographic location of the HPR. The claims 1-3, 5-11 and 13-15 as a whole and further defined by the latest amendments filed through the examiner’s amendment on 05/24/2022. Therefore, claims 1-3, 5-11 and 13-15 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642